        Case 1:16-cv-01075-KM Document 205 Filed 07/27/21 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 RYAN J. BLOOM,

                      Plaintiff,                   CIVIL ACTION NO. 1:16-CV-01075

        v.                                                 (MEHALCHICK, M.J.)

 LISA HOLLIBAUGH, et al.,

                      Defendants.


                                     MEMORANDUM

       Before the Court is the motion in limine of Defendants Correctional Officer (“C.O.”)

Broadhead, C.O. James, Lieutenant Lear, Sergeant Martin, and C.O. Strasburger

(hereinafter, collectively known as “Defendants”) filed in anticipation of trial. (Doc. 197).

Defendants seek preclusion of (1) any disciplinary action that was taken against Martin,

Strasburger, Broadhead, or James regarding an incident that occurred on September 5, 2014,

(“September incident evidence”); (2) any allegations of abuse “or other allegations brought

by other inmates against [the Defendants]” (“allegation evidence”); and (3) any “other

disciplinary actions brought against the Defendants” (“disciplinary evidence”). (Doc. 197, at

2-3). Defendants aver that the introduction of this evidence at trial would “confuse the jury,

not advance the inquiry, and be unduly prejudicial to the Defendants.” (Doc. 197, at 3).

Plaintiff Ryan Bloom contends that the preclusion of such evidence would “deprive the jury

of decisive [and] relevant evidence.” (Doc. 199, at 4). The motion has been fully briefed and

is ripe for disposition. (Doc. 197; Doc. 198; Doc. 199).

       For the following reasons, Defendants’ motion in limine will be GRANTED in part

and DENIED in part. (Doc. 197).
           Case 1:16-cv-01075-KM Document 205 Filed 07/27/21 Page 2 of 12




 I.    BACKGROUND AND PROCEDURAL HISTORY

       As the Court writes primarily for the parties, the background and history are limited

to the immediately relevant circumstances of the pending motion. Bloom initiated this action

by filing a Complaint on June 6, 2016. (Doc. 1). Bloom filed his Amended Complaint on June

19, 2017, against Defendants Lisa Hollibaugh, John D. Fisher, Jay Whitesel, C.O. Oliver,

Lieutenant Lear, Lieutenant Bard, Lieutenant Abrashoff, Tyson Gillmen, Wayne Gavin,

Joseph J. Vinansky, Sergeant Martin, C.O. Strasburger, C.O. James, C.O. Broadhead, and

the Department of Corrections of Pennsylvania (“DOC”). (Doc. 68, at 3-5). On June 30,

2017, Defendants Abrashoff, Bard, Broadhead, Gavin, Hollibaugh, James, Lear, Martin,

Oliver, Strasburger, Vinansky, and Whitesel filed a motion to dismiss. (Doc. 73). On July 5,

2017, Defendant Fisher filed his motion to dismiss. (Doc. 83). On January 12, 2018, the Court

issued an Order granting in part and denying in part the motions to dismiss. (Doc. 108). The

Corrections Defendants filed a motion for summary judgment on February 27, 2019,

Defendants Fisher and Gillmen filed two separate motions for summary judgment on

February 28, 2019.1 (Doc. 131; Doc. 136; Doc. 141). On September 18, 2019, the Court

granted Defendant Fisher and Defendant Gillmen’s motions for summary judgment and

dismissed the claims against the two Defendants. (Doc. 167; Doc. 168). In the same Order,

the Court granted in part and denied in part the Corrections Defendants’ motion for summary

judgment. (Doc. 168, at 1) The remaining claims consist of:

       Count II: Deliberate Indifference to Imminent Harm and Failure to Protect at
       State Correctional Institution at Smithfield (“SCI-Smithfield”), against
       Defendant Lear;

       1
        Defendants Lieutenant Abrashoff, Lieutenant Bard, C.O. Broadhead, DOC, Gavin,
Hollibaugh, C.O. James, Lieutenant Lear, Sergeant Martin, C.O. Oliver, C.O. Strasburger,
Vinansky, and Whitesel comprise the collective term “Corrections Defendants.” (Doc. 131)
                                             2
        Case 1:16-cv-01075-KM Document 205 Filed 07/27/21 Page 3 of 12




       Count V: Excessive Use of Force against Defendants Martin, Strasburger,
       James, and Broadhead;

       Count VI: Failure to Intervene against Defendants Martin, Strasburger, James,
       and Broadhead;

       Count VII: Deliberate Indifference to Imminent Harm and Failure to Protect
       at State Correctional Institution at Waymart (“SCI-Waymart”), against
       Defendants Martin, Strasburger, James, and Broadhead;

       Count VIII: Deliberate Indifference to Serious Medical Need at SCI-Waymart
       against Defendants Martin, Strasburger, James, and Broadhead;

       Count XIII: Assault and Battery against Defendants Martin, Strasburger,
       James, and Broadhead.

       (Doc. 68, at 42-50)

       In early June of 2014, Bloom alleges that he was ordered “to occupy a cell with another

mentally ill prisoner” which resulted in Bloom’s sexual assault. (Doc. 199, at 2; Doc. 198, at

1). Bloom states that he is disabled by mental illness and a retired gang member which requires

him to be placed in protective housing, evidenced by a DOC document that noted his need

for accommodation. (Doc. 199, at 2). Bloom alleges that he notified Defendant Lear of his

needs, however Lear ordered Bloom to enter the cell with the other prisoner. (Doc. 199, at 2).

Bloom states that he filed a grievance with SCI-Smithfield reporting the abuse that “went

unanswered for many weeks” and did not receive medical or psychiatric care for the incident,

after which he attempted suicide on July 26, 2014. (Doc. 199, at 3).

       Bloom was transferred to SCI-Waymart after his assault and suicide attempt to a

“therapeutic housing unit.” (Doc. 199, at 3). On September 5, 2014, a racially based incident

occurred between Bloom and Defendant Strasburger. (Doc. 199, at 3). Bloom alleges that,

after the racially based incident, Defendants Martin, James, Broadhead, and Strasburger


                                              3
         Case 1:16-cv-01075-KM Document 205 Filed 07/27/21 Page 4 of 12




assaulted him and proceeded to restrain him to a gurney “for about 16 hours, without medical

care for his injuries.” (Doc. 199, at 3; Doc. 198, at 1).

       The Court has scheduled a jury trial in this matter to being on Monday, January 24,

2022, at 9:30 AM in Scranton, Pennsylvania. (Doc. 204, at 1).

II.    STANDARD OF REVIEW

       The court is vested with broad inherent authority to manage its cases, which carries

with it the discretion to rule on motions in limine prior to trial. See Luce v. United States, 469

U.S. 38, 41 n.4 (1984); In re Japanese Elec. Prods. Antitrust Litig., 723 F.2d 238, 260 (3d Cir.

1983), rev'd on other grounds sub nom., Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574 (1986) (noting that the court exercises its discretion to rule in limine on evidentiary issues

“in appropriate cases”). Courts may exercise this discretion in order to ensure that juries are

not exposed to unfairly prejudicial, confusing, or irrelevant evidence. United States v. Romano,

849 F.2d 812, 815 (3d Cir. 1988). Courts may also do so in order to “narrow the evidentiary

issues for trial and to eliminate unnecessary trial interruptions.” Bradley v. Pittsburgh Bd. of

Educ., 913 F.2d 1064, 1069 (3d Cir. 1990) (citation omitted). In considering motions in limine,

which call upon the court to engage in preliminary evidentiary rulings under Rule 403 of the

Federal Rules of Evidence, the Court begins by recognizing that these “evidentiary rulings

[on motions in limine] are subject to the trial judge's discretion and are therefore reviewed only

for abuse of discretion . . . . Additionally, application of the balancing test under Federal Rule

of Evidence 403 will not be disturbed unless it is ‘arbitrary and irrational.’” Ely v. Cabot Oil &

Gas Corp., No. 3:09-CV-2284, 2016 WL 454817, at *2 (M.D. Pa. Feb. 5, 2016) (citing Abrams

v. Lightolier Inc., 50 F.3d 1204, 1213 (3d Cir. 1995) (citations omitted)); see Bernardsville Bd. of



                                                 4
         Case 1:16-cv-01075-KM Document 205 Filed 07/27/21 Page 5 of 12




Educ. v. J.H., 42 F.3d 149, 161 (3d Cir. 1994) (reviewing in limine rulings for abuse of

discretion).

       The Federal Rules of Evidence can be characterized as evidentiary rules of inclusion,

which are designed to broadly permit fact-finders to consider pertinent factual information

while searching for the truth. Ely, 2016 WL 454817, at *3. The grounds for exclusion of

evidence are described as an exception to the general rule favoring admission of relevant

evidence, and by permitting the exclusion of relevant evidence only when its probative value

is “substantially outweighed” by other prejudicial factors, the Court’s discretion in

considering evidentiary rulings should consistently be exercised in a fashion which resolves

all doubts in favor of the admission of relevant proof in a proceeding. Only where the

relevance of that proof is substantially outweighed by some other factors, should admission

be denied. Ely, 2016 WL 454817, at *3. Evidence is “relevant” if its existence simply has “any

tendency to make a fact more or less probable than it would be without the evidence” and

“the fact is of consequence in determining the action.” Fed. R. Evid. 401(a)-(b).

       However, relevant evidence may be excluded “if its probative value is substantially

outweighed by the danger of unfair prejudice.” Fed. R. Evid. 403. The balancing test under

Rule 403 provides as follows:

       [t]he court may exclude relevant evidence if its probative value is substantially
       outweighed by a danger of one or more of the following: unfair prejudice,
       confusing the issues, misleading the jury, undue delay, wasting time, or
       needlessly presenting cumulative evidence.

        Fed. R. Evid. 403.

In general, the Federal Rules of Evidence embody a strong preference for admitting any

evidence that may assist the trier of fact. Fed. R. Evid. 402.


                                               5
        Case 1:16-cv-01075-KM Document 205 Filed 07/27/21 Page 6 of 12




       Rule 404(b) governs the inadmissibility of past crimes, wrongs, and acts. Fed. R. Evid.

404(b). Under Rule 404(b),

       [e]vidence of any other crime, wrong, or act is not admissible to prove a
       person’s character in order to show that on a particular occasion the person
       acted in accordance with the character. . . . This evidence may be admissible
       for another purpose, such as proving motive, opportunity, intent, preparation,
       plan, knowledge, identity, absence of mistake, or lack of accident.

       Fed. R. Evid. 404(b).

III.   DISCUSSION

       Defendants wish to preclude evidence of any disciplinary action that was taken against

Defendants Martin, Strasburger, Broadhead, and James after the September 5, 2014, incident

through Rule 403 because such evidence is irrelevant, confusing, and unduly prejudicial.

(Doc. 198, at 3). Additionally, Defendants seek preclusion of any allegations of abuse “or

other allegations brought by other inmates against [Defendants]” and any “other disciplinary

actions brought against the Defendants” because such evidence would be inadmissible

character evidence through Rule 404(b). (Doc. 198, at 6-7). Bloom states that the September

incident evidence is relevant as it provides evidence of discrepancies regarding whether

Defendants followed DOC policy and potential witness testimony. (Doc. 199, at 5-6). Bloom

also states that the allegation evidence and the disciplinary evidence is relevant, and that

Defendants’ request is “too broad . . . [as i]t would preclude testimony about abuse that was

reported by inmates yet was not documented.” (Doc. 199, at 6-8).

       A. SEPTEMBER INCIDENT EVIDENCE

       Defendants seek to “preclude any reference to any disciplinary action taken against

them as a result of the September 5, 2014 use of force incident.” (Doc. 198, at 3). Defendants

point to the “discipline some of them received in connection with their report writing” as a

                                              6
           Case 1:16-cv-01075-KM Document 205 Filed 07/27/21 Page 7 of 12




potentially confusing and irrelevant fact for the jury. (Doc. 198, at 3). Bloom contends that

other relevant evidence exists as to the September incident evidence that is crucial to Bloom’s

case. (Doc. 199, at 5). Bloom notes “discrepancies among various accounts of where and how

the beating occurred,” including whether Defendants adhered to DOC policy and conflicting

testimony from one of Bloom’s witnesses. (Doc. 199, at 5-6). Bloom argues that the September

incident evidence is relevant to the jury in their determination of the facts surrounding the use

of force incident that occurred on September 5, 2014. (Doc. 199, at 5).

          Some issues brough within a motion in limine are better suited for disposition at trial.

See Luce, 469 U.S. at 41-42 (“The ruling is subject to change when the case unfolds. . . . [T]he

district judge is free, in the exercise of sound judicial discretion, to alter a previous in limine

ruling.”). “This is particularly true when the evidence is challenged as irrelevant or prejudicial;

the considerations weighed by the court will likely change as the trial progresses.” Walden v.

Georgia-Pacific Corp., 126 F.3d 506, 518 n. 10 (3d Cir. 1997) (citing Rosenfeld v. Basquiat, 78

F.3d 84, 91 (2d Cir. 1996)). The Third Circuit has stated that “rulings excluding evidence on

Rule 403 grounds should rarely be made in limine [because] . . . ‘a court cannot fairly ascertain

the potential relevance of evidence for Rule 403 purposes until it has a full record relevant to

the putatively objectionable evidence. [The Third Circuit] believe[s] that Rule 403 is a trial-

oriented rule.’” Walden, 126 F.3d at 518 n. 10 (quoting In re Paoli R.R. Yard PCB Litig., 916

F.2d 829, 859 (3d Cir. 1990); see also In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 747 (3d Cir.

1994)).

          Defendants seek to preclude the September incident evidence through Rule 403

because the evidence is irrelevant, confusing, and highly prejudicial. (Doc. 198, at 4). As the

Third Circuit has directed, some Rule 403 preclusions are best suited for determination at
                                                 7
         Case 1:16-cv-01075-KM Document 205 Filed 07/27/21 Page 8 of 12




trial. Therefore, Defendants’ request for precluding the September incident evidence is

DENIED, without prejudice to re-asserting this issue closer to the time of or at trial. (Doc.

197, at 2; Doc. 198, at 3). If necessary, the Court will entertain requests for curative

instructions at that later date as well.

       B. ALLEGATION EVIDENCE AND DISCIPLINARY EVIDENCE

       Defendants also wish to preclude “Plaintiff from introducing evidence of allegations

of abuse or other allegations brough by other inmates against the Defendants” and “any

evidence of other discipline against the Defendants” under Rule 404(b), as such evidence is

irrelevant, confusing, prejudicial, and would “not advance the inquiry into what transpired

between the [parties].” (Doc. 198, at 5-7). Bloom contends that Defendants’ request is “too

broad” as it would sweep in relevant evidence to the case at hand. (Doc. 199, at 6-8).

       “To be admissible under Rule 404(b), evidence of uncharged crimes or wrongs must

(1) have a proper evidentiary purpose; (2) be relevant; (3) satisfy Rule 403; and (4) be

accompanied by a limiting instruction (where requested) about the purpose for which the jury

may consider it.” United States v. Green, 617 F.3d 233, 249 (3d Cir. 2010) (citing United States

v. Butch, 256 F.3d 171, 175 (3d Cir. 2001).

       Evidence possesses a proper purpose when it is “probative of a material issue other

than character.” Green, 617 F.3d at 250 (quoting Huddleston v. United States, 485 U.S. 681, 686

(1988). Evidence must fit “into a chain of logical inferences, no link of which may be the

inference that the defendant has the propensity to commit the crime charged.” Green, 617 F.3d

at 250 (quoting United States v. Himelwright, 42 F.3d 777, 782 (3d Cir. 1994)); see also United

States v. Cross, 308 F.3d 308, 320 (3d Cir. 2005). Linking a defendant’s past act with an

assumption that they would repeat the action is insufficient. See United States v. Lopez, 340 F.3d

                                                8
         Case 1:16-cv-01075-KM Document 205 Filed 07/27/21 Page 9 of 12




169, 173 (3d Cir. 2003). Furthermore, “[t]he district court…must in the first instance

…articulate reasons why the evidence also goes to show something other than character.

Unless the reason is apparent from the record, a mere list of the purposes found in rule 404(b)

is insufficient.” Lopez, 340 F.3d at 173 (citing United States v. Sampson, 980 F.2d 883, 887 (3d

Cir. 1992)); see also Green, 617 F.3d at 250 (finding that that this element was satisfied when

evidence submitted “completed the story of the crime,” providing information about why the

defendant was under investigation and the connection between the parties).

       “Evidence is relevant if it has ‘any tendency to make the existence of any fact that is

of consequence to the determination of the action more probable or less probable than it

would be without evidence.’” Green, 617 F.3d at 251 (citing Fed. R. Evid. 401). Under the

broad definition, intrinsic evidence is deemed relevant when it explains behavior regarding

the charged crime and increases the credibility of a witness. See Green, 617 F.3d at 251; see also

Gibson v. Mayor & Council of Wilmington, 355 F.3d 215, 232 (3d Cir. 2004). Additionally, any

evidence providing proof of bias is relevant for Rule 401 purposes. See Green, 617 F.3d at 251;

see also United States v. Abel, 469 U.S. 45, 49 (1984); United States v. Werme, 939 F.2d 108, 114

(3d Cir. 1991); United States v. Fusco, 748 F.2d 996, 998 (5th Cir. 1984); Schledwitz v. United

States, 169 F.3d 1003, 1015 (6th Cir. 1999).

       The probative value of the evidence in question must outweigh the danger for it to

produce unfair prejudice. Fed. R. Evid. 403. Evidence holds sufficient probative value when

it explains evidence relating to the charged crime accompanied by a limiting instruction to

reduce the risk of unfair prejudice. See Green, 617 F.3d at 252.

       Defendants seek to preclude the allegation evidence because it is inadmissible

character evidence and “seek[s] to show that . . . Defendants acted in conformity with their
                                                9
        Case 1:16-cv-01075-KM Document 205 Filed 07/27/21 Page 10 of 12




prior actions.” (Doc. 198, at 6-7). Additionally, Defendants caution that the admission of

such evidence would create “a series of mini-trials,” needlessly confusing the jury. (Doc. 198,

at 7). Bloom argues that preclusion of such a broad array of evidence would not allow

testimony of abuse from other inmates that was not document. (Doc. 199, at 6). Bloom states

that this evidence is pertinent to his argument because it demonstrates the irregular shredding

and cover up of inmate grievances. (Doc. 199, at 7). Bloom avers that the jury could make a

“reasonable inference” that Defendants abused Bloom because they “knew that their

misconduct would have no consequences.” (Doc. 199, at 7).

       Grievances are admissible under Rule 404(b) as evidence of “motive, opportunity,

intent, preparation, plan knowledge, identity, or absence of mistake or accident.” Whetstone

v. Bohinsk, No. 3:08-CV-2306, 2010 WL 785246, at *5 (M.D. Pa. Mar. 3, 2010) (quoting Fed.

R. Evid. 404(b)); Boring v. Sanders, No. 1:12-CV-419, 2013 WL 4854490, at *5 (M.D. Pa. Sept.

11, 2013); Smith v. Donate, No. 4:10-CV-2133, 2011 WL 5593160, at *6 (M.D. Pa. Nov. 17,

2011). Thus, any grievance brought by other inmates pertaining to Defendants would

normally be admissible under 404(b), “a rule of inclusion,” if it was intended for a proper

purpose. Whetstone, 2010 WL 785246, at *5 (quoting Fed. R. Evid. 404(b)).

       Here, Bloom is concerned that “testimony about abuse that was reported by inmates

yet was not documented” would be precluded under Defendants’ request. (Doc. 199, at 6).

Such evidence is relevant to the case and will not be precluded at this time. Prior abuse by

Defendants against other inmates is probative of a pattern of Defendants’ actions and their

relationship with inmates at SCI-Smithfield and SCI-Waymart, indicating a “motive,

opportunity . . . or absence of mistake.” See Whetstone, 2010 WL 785246, at *5. This

assumption fits “into a chain of logical inferences” and provides knowledge to the jury about
                                              10
        Case 1:16-cv-01075-KM Document 205 Filed 07/27/21 Page 11 of 12




the circumstances surrounding Bloom’s excessive force claim, making such conduct “more

probable . . . than it would be without evidence.” Fed. R. Evid. 401; see also Green, 617 F.3d

at 250-51. However, the Court is inclined to provide a limiting instruction with such evidence.

See Green, 617 F.3d at 252. Evidence of allegations from other inmates may only be used to

demonstrate that a pattern of behavior exists between the Defendants and their relationship

with inmates. See Fed. R. Evid. 404(b). Additionally, evidence of the “irregular shredding of

inmate grievances” by Defendants Fisher and Hollibaugh may only be used to demonstrate

why there is no record of a witness’s allegation of abuse. See Green, 617 F.3d at 251; see also

Gibson, 355 F.3d at 232. It may not be used to demonstrate that the Defendants engaged in

prior bad acts as a propensity to commit abuse against Bloom. See Himelwright, 42 F.3d 777,

782 (citing United States v. Jemal, 26 F.3d 1267, 1272 (3d Cir. 1994). Thus, Defendants request

to preclude the allegation evidence is GRANTED in part and DENIED in part, without

prejudice to re-asserting the issue at trial, if needed. (Doc. 197, at 2; Doc. 198, at 5).

       Finally, evidence of other discipline against Defendants is precluded under Rule

404(b). (Doc. 198, at 7); Fed. R. Evid. 404(b). Discipline received by defendants stemming

from prior incidents unrelated to the relevant accusation is not permitted under Rule 404(b).

Williams v. Gilgallon, No. 3:13-CV-2945, 2016 WL 6609474, at *2 (M.D. Pa. Nov. 7, 2016).

The Court has already limited the admissibility of grievance shredding, supra, to instances in

which it is necessary to bolster a witness’s credibility, thus the discipline resulting from the

shredding is irrelevant to Bloom’s claims. See Williams, 2016 WL 6609474, at *2. However,

any disciplinary records, or lack thereof, pertaining to Defendants history of excessive force

shall not be precluded at this time as they may be relevant to the issues presented in this case.

(Doc. 197, at 3; Doc. 198, at 7-8). As such, Defendants request to preclude the disciplinary
                                                11
        Case 1:16-cv-01075-KM Document 205 Filed 07/27/21 Page 12 of 12




evidence is GRANTED in part as to the shredding of grievances. Defendants request to

preclude disciplinary evidence is DENIED in part as to any disciplinary actions taken against

them regarding excessive force, without prejudice to re-asserting the issue at trial, if needed.

(Doc. 197, at 3; Doc. 198, at 7-8).

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion in limine is GRANTED in part and

DENIED in part as follows:

       1. Defendants’ request to preclude any and all discipline imposed against the
          SCI-Waymart Defendants in connection with the September 5, 2014,
          incident is DENIED without prejudice. (Doc. 197, at 2).

       2. Defendants’ request to preclude any and all allegations brought by other
          inmates against the SCI-Waymart and SCI-Smithfield Defendants is
          DENIED in part as to any testimony regarding inmate allegations of abuse
          subject to the limiting instructions provided herein. (Doc. 197, at 2).

       3. Defendants’ request to preclude any and all disciplinary actions brought
          against the Defendants is DENIED in part as to any disciplinary records
          regarding excessive force, without prejudice to re-asserting the issue at trial.
          Defendants’ request is GRANTED in part as to any disciplinary actions
          arising from the shredding of inmate grievances or any other unrelated
          matter to the claims presented in this case. (Doc. 197, at 3).


       An appropriate Order follows.



                                                BY THE COURT:



Dated: July 27, 2021                            s/ Karoline Mehalchick
                                                KAROLINE MEHALCHICK
                                                Chief United States Magistrate Judge




                                               12
